DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 1104652) in view of 3DVentures (YouTube, pages 1-7).
Frank et al (Frank) teaches of a hydrocolloid gel confectionery comprising: 0.11-20% of a hydrocolloid which is more preferably pectin and may include starch; optional usual ingredients including acid which may be added from 0.1-3%; 5-20% water; and the remainder sweeteners which are different than the hydrocolloid (abstract, paragraphs 0001-0003, 0009, 0013, 0020 and 0021 and claims 1, 3 and 5). As the only required compositional ingredients of Frank are 0.11-20% hydrocolloid, 5-20% water, and the remainder sweeteners, it would have been obvious for the sweeteners in the composition of Frank to be included from about 60- 94.9% (100% total minus 0.11-20% hydrocolloid and 5-20% water). It is noted that as the additional ingredients disclosed by Frank “may” be included, said ingredients are 
Regarding the thermal properties of the gel as recited in claims 1 and 29, or the elastic properties of the gel as recited in claim 6, Frank is silent to the properties of the gel. However, as Frank teaches of a gel composition overlapping the composition as claimed and disclosed the gel of the prior art is expected to encompass or at least make obvious a gel product as instantly claimed. As discussed above, the teachings of Frank encompass a gel comprising: 0.11-20% of a hydrocolloid which is preferably pectin; 5-20% water; about 60-94.9% sweeteners; 0.1-3% acid; and other optional ingredients. The instant disclosure states the gel comprises: about 1- 10% hydrocolloid selected from the group including pectin; about 0.3-3% acid; about 5-45% water; preferably 40-80% sweetener; and optional ingredients (instant specification page 3 lines 17-20 and page 4 lines 7-8 and 13-27). Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternatively it is noted that Frank teaches the final confectionery gel retains its shape 
Regarding the gel as in a cartridge comprising a container having an internal volume, wherein the cartridge was adapted for ejecting a paste and comprises an exit hole or provision for an exit hole to be made, wherein the exit hole was adjusted to be mounted in a 8D printer as recited in claim 1, 3DVentures teaches of a confectionery 3D printer which can print using any semi solid foodstuff (page 2 description and page 5 transcript minutes 0:01-00:24). 3DVentures teaches that any semi-solid of your choice is filled into the dispenser for extruding and printing (page 5 transcript minutes 00:24-00:29 and 00:43-00:52). 3DVentures teaches the product is ideal for a professional perfectionist, provides a great and fun way for spending time with the family, adds speed and consistency to candy production, allows for custom candy decorations, and is affordable (pages 5-6 transcript minutes 1:00-1:43). It would have been obvious to one of ordinary skill in the art for the gel food product of Frank to be formed, and thus filled into the 3D printer dispenser of 3DVentures as it was affordable and formed a product ideal for a professional perfectionist, provided a great and fun way to spend time with the family, added speed and consistency to candy production, and allowed for custom candy decorations. To use known forming equipment for its known benefits would been obvious and well within the purview of one of ordinary skill in the art. As confection of Frank is a gel comprising solids, that is fluid for molding (paragraphs 0007 and 0021), and the equipment was taught to be used with any semi-solid confection desired, one of ordinary skill in the art would have had a reasonable expectation of success. As the dispenser of 3DVentures is a container for filling material within the 3D printer, it encompasses a cartridge comprising a container with an internal volume, is adapted for ejecting the paste, and comprises an exit hole or provision for an exit hole to be made which is adjusted to be mounted on a 3D printer.
.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 1104652) in view of 3DVentures (YouTube, pages 1-7), further as evidenced by Kickstarter (https://www.kickstarter.com/projects/977921690/candy-the-first-confectionery-focused-food-3d-prin August 27, 2014 pages 1-7).
As discussed above, it would have been obvious to insert the hydrocolloid gel confection of Frank in a container of the 3D printer of 3DVentures.
Regarding the gel as in a kit of two or more cartridges as recited in claim 11, wherein the gel within each of the two or more cartridges is different as recited in claim 19, a kit is a set or collection of supplies. As evidenced by Kickstarter and the technical specification for the 3D printer of 3DVentures, the printer came with “re-fillable dispensers”, and thus included multiple cartridges (pages 3, 4, and 6). Therefore, as evidenced by Kickstarter, the teachings of Frank in view of 3DVentures is considered to encompass a kit of two or more cartridges as claimed. As 3DVentures teaches that the dispensers, i.e. cartridges, are filled with the desired candy material, and Frank teaches the gel contains usual additives, including flavorings .

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the method of production the confectionery from the composition comprising pectin and sweetener. Applicant’s arguments are further directed to the properties of such composition after the composition has been processed in various ways. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of production the confectionery from the composition comprising pectin and sweetener, processing of such composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the composition, the instant claims only recite a composition comprising pectin and sweetener. Frank et al (EP 1104652) teaches the composition comprising pectin and sweetener. The composition properties may vary depending on additional components, concentrations of ingredients, changes in pH, presence of various additives and various processing conditions and parameters. None of these has been claimed. It is further noted that instant claims are not directed to the method of forming a confectionery or printing a confectionery. The instant claims are directed to the composition that is contained in a cartridge, or stated somewhat differently, to the cartridge that containing a combination of pectin with any semi solid foodstuff (page 2 description and page 5 transcript minutes 0:01-00:24). Hence, to employ foodstuff as disclosed by Frank in the 3D printer as disclosed by 3DVentures would have been obvious.
It is further noted that, it would have been obvious to one of ordinary skill in the art for the gel food product of Frank to be formed, and thus filled into the 3D printer dispenser of 3DVentures as it was affordable and formed a product ideal for a professional perfectionist, provided a great and fun way to spend time with the family, added speed and consistency to candy production, and allowed for custom candy decorations. To use known forming equipment for its known benefits would been obvious and well within the purview of one of ordinary skill in the art. As confection of Frank is a gel comprising solids, that is fluid for molding (paragraphs 0007 and 0021), and the equipment was taught to be used with any semi-solid confection desired, one of ordinary skill in the art would have had a reasonable expectation of success. As the dispenser of 3DVentures is a container for filling material within the 3D printer, it encompasses a cartridge comprising a container with an internal volume, is adapted for ejecting the paste, and comprises an exit hole or provision for an exit hole to be made which is adjusted to be mounted on a 3D printer.
In regard to the recitation of being “printable”, it is noted that this is a recitation of the intended use of the composition. The instant claims are not directed to the process of using such composition.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/            Primary Examiner, Art Unit 1791